Title: From John Adams Smith to Jeremy Bentham, 1 August 1821
From: Smith, John Adams
To: Bentham, Jeremy


				
					My dear Sir.
					August 1. 1821
				
				I pray you to accept my best thanks for the tracts you have sent me. There is something in the American Character—I feel it—that makes us as much interested in “Spanish and Portuguese Affairs” approaching to freedom as in our own affairs. I will say almost as much interested—for sake of the Sceptics under despotic governments & Monarchies—who believe it not possible that a town, a country, a State, or a People, should care much for the happiness & freedom of other nations. I believe I need not assure you that I do, and from your acquaintance with the principles & Institutions of freedom in the U.S it will not be a very great stretch of imagination to believe that we, are interested in freedom in every Clime & every quarter of the globe. I am Dr Sir / your very obedient
				
					J. Adams Smith
				
				
			